*541Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered February 16, 2000, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request for a missing witness charge, since the record demonstrates that the witness in question was not knowledgeable about any material issue (see People v Welch, 307 AD2d 776, 777-778 [2003], lv denied 100 NY2d 625 [2003]).
The “Unusual Occurrence Report” and the “Homicide Analysis Report” did not constitute Brady material (see Brady v Maryland, 373 US 83 [1963]) since the information contained in the reports was not exculpatory. In any event, assuming that the reports constituted Brady material, the defendant was provided with them at a time when he had a meaningful opportunity to use them (see People v Cortijo, 70 NY2d 868, 870 [1987]; People v Barnes, 200 AD2d 751, 752 [1994]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Goldstein, Crane and Mastro, JJ., concur.